  Case 20-12173           Doc 16       Filed 07/07/20 Entered 07/07/20 08:24:10    Desc Main
                                         Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
In Re:                                                 )     Case No. 20 B 12173
                                                       )
BRUCANDO L. FORD, and                                  )     Chapter 7
TRACY FORD,                                            )
               Debtors.                                )     Hon. Donald R. Cassling
               NOTICE OF MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY
VIA ELECTRONIC NOTICE:
To:   Catherine L. Steege, Esq. (Trustee)              Jonathan R. Haddad (Debtors’ Counsel)
      Jenner & Block                                   Jonathan R. Haddad Law Offices
      353 North Clark Street                           1147 West 175th Street
      Chicago, Illinois 60654                          Homewood, Illinois 60430
VIA U.S. MAIL:
To:   Brucando L. Ford & Tracy Ford (Debtors)
      1259 Elder Road
      Homewood, Illinois 60430
        PLEASE TAKE NOTICE that on July 14, 2020 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I will appear before the Honorable Donald R. Cassling, or any judge
sitting in his/her stead, and present the Motion of Santander Consumer USA Inc., d/b/a
Chrysler Capital to Modify Automatic Stay, a copy of which is attached.
        This Motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the Motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.
        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.
                                             Respectfully submitted,
                                             SANTANDER CONSUMER USA INC., D/B/A
                                             CHRYSLER CAPITAL,
                                             Creditor,
David J. Frankel (Ill. #6237097)             By: ___/s/ Cari A. Kauffman___
Cari A. Kauffman (Ill. #6301778)             One of its attorneys
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


Santander/Ford/Motion to Modify Stay
  Case 20-12173           Doc 16       Filed 07/07/20 Entered 07/07/20 08:24:10     Desc Main
                                         Document     Page 2 of 4



                                       CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at Chicago, Illinois 60616 on July 7, 2020, before the hour
of 5:00 p.m.


                                                       ___/s/ Cari A. Kauffman___




Santander/Ford/Motion to Modify Stay
  Case 20-12173           Doc 16       Filed 07/07/20 Entered 07/07/20 08:24:10     Desc Main
                                         Document     Page 3 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                 )      Case No. 20 B 12173
                                                       )
BRUCANDO L. FORD, and                                  )      Chapter 7
TRACY FORD,                                            )
               Debtors.                                )      Hon. Donald R. Cassling

                    MOTION OF SANTANDER CONSUMER USA INC.,
               D/B/A CHRYSLER CAPITAL TO MODIFY AUTOMATIC STAY

         SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL (“Santander”),

a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd., respectfully requests

this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362 (West 2020), and

such other Sections and Rules may apply, to enter an Order modifying the automatic stay

provided therein. In support thereof, Santander states as follows:

         1. On June 9, 2020, Brucando L. Ford and Tracy Ford (“Debtors”) filed a Voluntary

Petition for Relief under Chapter 7 of the Bankruptcy Code.

         2. Santander is a creditor of the Debtors with respect to a certain indebtedness secured

by a lien upon a 2012 Cadillac SRX motor vehicle bearing a Vehicle Identification Number of

3GYFNDE34CS533000 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to Santander from the Debtors for the

Vehicle is $18,446.13.

         4. Debtors have failed to provide Santander with proof of full coverage insurance for the

Vehicle listing Santander as the lienholder/loss payee and have failed to make required payments

to Santander due on and after April 25, 2020.

         5. Additionally, the Vehicle was impounded for a mechanics lien on or about April 6,

2020.



Santander/Ford/Motion to Modify Stay
  Case 20-12173           Doc 16       Filed 07/07/20 Entered 07/07/20 08:24:10     Desc Main
                                         Document     Page 4 of 4



         6. As such, Santander seeks relief from the automatic stay so that Santander may take

possession of and sell the Vehicle and apply the sales proceeds to the balance due from Debtors.

         7. Debtors have not offered, and Santander is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtors have no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtors.

         8. Santander will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of the Vehicle and foreclosing its security interest therein.

         9. Santander requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Santander Consumer USA Inc., d/b/a Chrysler Capital respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit Santander to take immediate possession of and

foreclose its security interest in the 2012 Cadillac SRX motor vehicle bearing a Vehicle

Identification Number of 3GYFNDE34CS533000; and, for such other, further, and different

relief as this Court deems just and proper.

                                                 Respectfully submitted,

                                                 SANTANDER CONSUMER USA INC., D/B/A
                                                 CHRYSLER CAPITAL,
                                                 Creditor,

                                                 By: ___/s/ Cari A. Kauffman___
                                                 One of its attorneys
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Santander/Ford/Motion to Modify Stay
